                     IN THE UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                                EASTERN DISTRICT

In re:                                          )        Case No. 17-17361
                                                )
RICHARD M. OSBORNE,                             )        Chapter 7
                                                )
         Debtor.                                )        Judge Arthur I. Harris

                  TRUSTEE’S MOTION FOR EXAMINATION OF
             HURON RIVER PROPERTIES, INC. F/K/A HURON LIME, INC.

         Kari B. Coniglio (the “Trustee”), the chapter 7 trustee for the bankruptcy estate of

Richard M. Osborne (the “Debtor”), moves for an order requiring one or more authorized

representatives of Huron River Properties, Inc. f/k/a Huron Lime, Inc. (“Huron”) to appear at

Vorys, Sater, Seymour and Pease LLP, 200 Public Square, Suite 1400, Cleveland, Ohio 44114

for an examination pursuant to rule 2004 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) within thirty (30) days after entry of an order granting this Motion or a

mutually agreeable date and time, and continuing until complete. The Trustee further moves for

an order requiring Huron to produce certain documents on or before Friday, October 25, 2019

at 5:00 PM ET or another date and time that is mutually agreeable to the Trustee and Huron.

The subpoena duces tectum attached at Exhibit 1 identifies the matters on which testimony is

sought and the documents for which production is requested.

         Bankruptcy Rule 2004(a) provides, “On motion of any party in interest, the court may

order the examination of any entity.” The examination must relate to the “acts, conduct, or

property or to the liabilities and financial condition of the debtor.” Fed. R. Bankr. P. 2004(b).

Bankruptcy Rule 2004(c) provides that the Trustee may compel attendance and the production of

documents on issuance of an appropriate subpoena in accordance with Rule 45 of the Federal

Rules of Civil Procedure (the “Rules”), which is made applicable to this proceeding by




17-17361-aih       Doc 612   FILED 10/10/19         ENTERED 10/10/19 13:56:11       Page 1 of 5
Bankruptcy Rule 9016. The Trustee is prepared to issue the subpoena duces tectum attached at

Exhibit 1 in accordance with Bankruptcy Rule 9016 on entry of an order pursuant to Bankruptcy

Rule 2004.

          The Trustee seeks information from Huron that relates to the financial affairs of the

Debtor, property of the Debtor’s estate, and matters which may affect the administration of the

estate. Specifically, the Trustee seeks information relating to the following: Huron’s relationship

with the Debtor and entities in which the Debtor has an interest; the proof of claim filed by

Huron on May 15, 2018; the Debtor’s indebtedness to Huron or persons or entities associated

with Huron; and the Debtor’s interest in any association, corporation, limited liability company,

partnership, joint venture, or other entity. The testimony of one or more representatives of

Huron and the documents requested are necessary for the Trustee to administer the Debtor’s

estate.

          WHEREFORE, the Trustee requests that the Court (i) order one or more authorized

representatives to appear for examination within thirty (30) days after entry of an order granting

this Motion or a mutually agreeable date and time, and continuing until complete, at Vorys,

Sater, Seymour and Pease LLP, 200 Public Square, Suite 1400, Cleveland, Ohio 44114, (ii)

produce the documents requested in connection with the subpoena duces tectum on or before

Friday, October 25, 2019 at 5:00 PM ET or another date and time that is mutually agreeable to

the Trustee and Huron, and (iii) deem the provisions of Rule 45(a)(4) satisfied by the filing of

this motion.




                                                2

17-17361-aih       Doc 612    FILED 10/10/19        ENTERED 10/10/19 13:56:11         Page 2 of 5
                                          Respectfully submitted,



                                          /s/ Patrick R. Akers
                                          Drew T. Parobek (0016785)
                                          Elia O. Woyt (0074109)
                                          Carrie M. Brosius (0075484)
                                          Patrick R. Akers (0095985)
                                          VORYS, SATER, SEYMOUR AND PEASE LLP
                                          200 Public Square, Suite 1400
                                          Cleveland, Ohio 44114
                                          (216) 479-6100
                                          (216) 479-6060 (facsimile)
                                          dtparobek@vorys.com
                                          eowoyt@vorys.com
                                          cmbrosius@vorys.com
                                          prakers@vorys.com

                                          Counsel to the Trustee




                                          3

17-17361-aih   Doc 612   FILED 10/10/19       ENTERED 10/10/19 13:56:11   Page 3 of 5
                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Trustee’s Motion for Examination of Huron

River Properties, Inc. f/k/a Huron Lime, Inc. was served via the Court’s Electronic Case Filing

System on October 10, 2019 on the following who are listed on the Court’s Electronic Mail

Notice List:

          Patrick R. Akers, prakers@vorys.com
          Gregory P. Amend, gamend@bdblaw.com
          Alison L. Archer, alison.archer@ohioattorneygeneral.gov
          Richard M. Bain, rbain@meyersroman.com
          Adam S. Baker, abakerlaw@sbcglobal.net,
          Austin B. Barnes, III, abarnes@sandhu-law.com
          Robert D. Barr, rbarr@koehler.law
          David T. Brady, DBrady@Sandhu-Law.com
          Carrie M. Brosius, cmbrosius@vorys.com
          Kari B. Coniglio, kbconiglio@vorys.com
          LeAnn E. Covey, bknotice@clunkhoose.com
          Gregory M. Dennin, greg@gmdlplaw.com
          Richard W. DiBella, rdibella@dgmblaw.com
          Bryan J. Farkas, bjfarkas@vorys.com
          Stephen R. Franks, amps@manleydeas.com
          Stephen John Futterer, sjfutterer@sbcglobal.net
          Melody Dugic Gazda, mgazda@hendersoncovington.com
          Michael R. Hamed, mhamed@kushnerhamed.com
          Heather E. Heberlein, hheberlein@bdblaw.com
          Dennis J. Kaselak, dkaselak@peteribold.com
          Christopher J. Klym, bk@hhkwlaw.com
          Matthew H. Matheney, mmatheney@bdblaw.com
          Shannon M. McCormick, bankruptcy@kamancus.com
          Kelly Neal, kelly.neal@bipc.com
          David M. Neumann, dneumann@meyersroman.com
          Timothy P. Palmer, timothy.palmer@bipc.com
          Drew T. Parobek, dtparobek@vorys.com
          Tricia L. Pycraft, tpycraft@ccj.com
          Kirk W. Roessler, kroessler@walterhav.com
          John J. Rutter, jrutter@ralaw.com
          Frederic P. Schwieg, fschwieg@schwieglaw.com
          Michael J. Sikora, III, msikora@sikoralaw.com
          Nathaniel R. Sinn, nsinn@bdblaw.com
          Rachel L. Steinlage, rsteinlage@meyersroman.com




17-17361-aih    Doc 612     FILED 10/10/19      ENTERED 10/10/19 13:56:11         Page 4 of 5
          Andrew M. Tomko, atomko@sandhu-law.com
          Jeffrey C. Toole, toole@buckleyking.com
          Michael S. Tucker, mtucker@ulmer.com
          Phyllis A. Ulrich, bankruptcy@carlisle-law.com
          Leslie E. Wargo, Leslie@Wargo-Law.com
          Elia O. Woyt, eowoyt@vorys.com
          Maria D. Giannirakis, maria.d.giannirakis@usdoj.gov
          Scott R. Belhorn, Scott.R.Belhorn@usdoj.gov

And by regular U.S. mail on the following:

Huron River Properties, Inc.
c/o Jodi Littman-Tomaszewski
60 South Park Place
Painesville, Ohio 44077



                                              /s/ Patrick R. Akers
                                              Patrick R. Akers (0095985)

                                              Counsel to the Trustee




                                             2

17-17361-aih    Doc 612     FILED 10/10/19       ENTERED 10/10/19 13:56:11   Page 5 of 5
